Citation Nr: 1519881	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-05 835 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty in the United States Air Force from February 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans' Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim on appeal.  

The Board has not only reviewed the physical claims file, but also the Virtual VA and Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The death certificate indicates that the Veteran died in December 1988 at age 44; the immediate cause of death was sudden death syndrome due to hypertensive heart disease. 

2.  Resolving reasonable doubt in the Appellant's favor, based on a review of all the evidence on file, it is more likely than not that the Veteran during his life suffered from ischemic heart disease and/or coronary artery disease.

3.  The Veteran served in Vietnam and the Veteran's ischemic heart disease and/or coronary artery disease is presumed to be causally and etiologically related to in-service herbicide exposure.

4.  The Veteran's ischemic heart disease/ coronary artery disease materially contributed to sudden death syndrome, which was the immediate cause of his death.

5.  The Appellant and the Veteran were married in December 1973.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for ischemic heart disease/ coronary artery disease as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2014).

2.  The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Legal Criteria

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a veteran's death may be demonstrated by a showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Notably, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders, including ischemic heart disease and coronary artery disease.  See 38 C.F.R. § 3.309(e).




Analysis 

As indicated above, the appellant in this case is the Veteran's widow.  The appellant seeks service connection for the cause of the Veteran's death, which was recorded as sudden death syndrome due to hypertensive heart disease.  At the time of his death, the Veteran was not service connected for any disability.

The record establishes that the Veteran served on land in Vietnam, and there is no affirmative evidence rebutting the Veteran's presumed herbicide exposure.  As such, the Veteran's herbicide exposure may be presumed.

The record does not establish that the Veteran sustained a diagnosis of ischemic heart disease or coronary artery disease during his life, or that those illnesses materially contributed to his death.  However, in March 2015, the Board ordered a Veterans Health Administration (VHA) medical advisory opinion to discuss the likelihood that the Veteran's death was related to ischemic heart disease and/or coronary artery disease. 

The resulting expert opinion, dated April 2015, stated that sudden cardiac death befell the Veteran, and: "In literature, as much as 70 percent of sudden cardiac arrest (SCA) have been attributed to coronary artery disease."  The physician stated that hypertension is not a common cause of SCA.  The physician concluded that while he could not diagnose coronary artery disease without speculation, as the Veteran's death was sudden, it is more likely than not that it occurred due to coronary artery disease rather than hypertension alone. 

In light of the April 2015 opinion finding that it is more likely than not that the Veteran suffered from coronary artery disease which materially contributed to his sudden death, the Board finds there is competent medical evidence of record to support a finding that the Veteran suffered from coronary artery disease which substantially or materially contributed to his death.

Resolving any doubt in favor of the Veteran, the Board finds that the Veteran suffered from coronary artery disease which substantially or materially contributed to the cause of the Veteran's death from sudden death syndrome.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  As such, service connection for cause of death is warranted.  38 C.F.R. §§ 3.307, 3.309(a); 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


